Exhibit 10.2

INDEMNITY AGREEMENT

This Indemnity Agreement (this “Agreement”), effective on March 11, 2019, is
among (i) Tallgrass Energy GP, LLC, a Delaware limited liability company (the
“General Partner”), and Tallgrass Energy, LP, a Delaware limited partnership
(the “Partnership” and, together with the General Partner, the “Companies” and
each a “Company”), and (ii) [•] (“Indemnitee”), a director of the General
Partner.

WHEREAS, in light of the litigation costs and risks to directors resulting from
their service to the Companies and the desire of the Companies to attract and
retain qualified individuals to serve as directors, it is reasonable, prudent
and necessary for the Partnership to indemnify and advance expenses on behalf of
the directors of the General Partner to the extent permitted by applicable law
so that they will serve or continue to serve the Companies free from undue
concern regarding such risks;

WHEREAS, the General Partner manages the business and affairs of the
Partnership;

WHEREAS, Indemnitee is a director of the General Partner;

WHEREAS, as a condition to Indemnitee becoming a director of the General Partner
(or continuing in that role), the Partnership has agreed to provide the
indemnities and insurance and to advance expenses to Indemnitee as provided in
this Agreement;

WHEREAS, the indemnification provisions of this Agreement are a supplement to
and in furtherance of the Second Amended and Restated Agreement of Limited
Partnership of the Partnership, as amended from time to time after the date
hereof in accordance with the terms thereof (the “Partnership Agreement”), the
Third Amended and Restated Limited Liability Company Agreement of the General
Partner, as amended from time to time after the date hereof in accordance with
the terms thereof (the “General Partner Agreement” and, together with the
Partnership Agreement, the “Company Organizational Documents”), and any
resolutions by the Board of Directors of the General Partner, and shall not be
deemed to be a substitute therefor nor to diminish or abrogate any rights of
Indemnitee thereunder; and

WHEREAS, to the extent Indemnitee is affiliated with Blackstone Infrastructure
Associates, L.P., a Delaware limited partnership, Jasmine Ventures Pte. Ltd., a
Singapore private limited company, and Enagás, S.A. (collectively, the “Sponsor
Companies” and each, a “Sponsor Company”), Indemnitee may have certain rights to
indemnification, advancement of expenses or insurance provided by such Sponsor
Company (or affiliates thereof), which Indemnitee, the Companies and the
applicable Sponsor Company (or affiliates thereof) intend to be secondary to the
primary obligation of the Partnership to indemnify Indemnitee as provided herein
or as provided in Company Organizational Documents.

NOW, THEREFORE, in consideration of the promises contained herein, the parties
hereto agree as follows:

 

1.

Indemnity of Indemnitee.

(a) To the fullest extent permitted by law (in effect on the date hereof or as
such laws may from time to time hereafter be amended), but subject to the terms
and conditions provided in



--------------------------------------------------------------------------------

this Agreement, the Partnership will indemnify and hold Indemnitee harmless,
from and against, any and all losses, claims, damages, liabilities, judgments,
fines, taxes (including ERISA excise taxes), penalties (whether civil, criminal,
or other), interest, assessments, amounts paid or payable in settlements
(subject to Section 5(a)(iii)), or other amounts (collectively, “losses”) and
any and all “expenses” (as defined under Section 1(b)) arising from any and all
threatened, pending, or completed claims, demands, actions, suits, proceedings,
or alternative dispute mechanisms, whether civil, criminal, administrative,
arbitrative, investigative, or other, whether made pursuant to federal, state,
or local law, whether formal or informal, and including appeals (hereinafter, a
“proceeding”), in which Indemnitee may be involved, or is threatened to be
involved, as a party, a witness, or otherwise, including any inquiries,
hearings, or investigations, related to the fact that Indemnitee is or was a
director of the General Partner, or is or was serving at the request of the
Companies as a manager, managing member, general partner, director, officer,
fiduciary, trustee, or agent of any other entity, organization, or person of any
nature, including service with respect to employee benefit plans, or by reason
of an action or inaction by Indemnitee in any such capacity on behalf of, for
the benefit of, or at the request of the Companies. In no event will
Indemnitee’s service as a director, officer or employee of a Sponsor Company (or
an affiliate thereof) or any other entity create a presumption that Indemnitee
is not entitled to indemnification hereunder.

(b) To the fullest extent permitted by law, the Partnership shall timely pay the
expenses, including, without limitation, legal and expert fees and expenses,
court costs, transcript costs, travel expenses, duplicating, printing and
binding costs, telephone charges, and all other costs and expenses, actually and
reasonably incurred by Indemnitee in connection with investigating, defending,
being a witness in, participating in (including on appeal), or preparing to
defend, be a witness in, or participate in, any proceeding for which indemnity
is provided under Section 1(a) (collectively, “expenses”). The Partnership shall
pay the expenses or reimburse Indemnitee for expenses paid by Indemnitee
promptly following presentment in writing with reasonable detail. The
Partnership’s obligation to pay Indemnitee’s expenses will cease upon entry of a
final and non-appealable judgment by a court of competent jurisdiction
determining that Indemnitee is not entitled to be indemnified under the terms of
this Agreement for the matter for which Indemnitee is seeking indemnification.
For the avoidance of doubt, Indemnitee shall have the right to advancement by
the Partnership, prior to the final disposition of any proceeding by final
adjudication, of any and all expenses actually and reasonably incurred by
Indemnitee in connection with any proceeding for which indemnity is provided
under Section 1(a); provided, however, that Indemnitee hereby agrees to repay
any amounts paid, advanced, or reimbursed by the Partnership pursuant to this
Section 1(b) in respect of expenses that are not ultimately paid by Indemnitee
or that relate to, arise out of, or result from any proceeding in respect of
which it shall be determined by a final and non-appealable judgment by a court
of competent jurisdiction that Indemnitee is not entitled to be indemnified
under the terms of this Agreement. The Partnership shall make such advancement
that is required hereunder within thirty (30) days after the receipt by either
Company of a statement or statements requesting such advance.

(c) If any loss or expense related to a proceeding under Sections 1(a) or 1(b)
is not paid in full by the Partnership: (i) in the case of any loss or expense
payment or reimbursement, within thirty (30) days after a final determination
that Indemnitee is entitled to indemnification of such loss or expense has been
made pursuant to the procedures set forth in Section 5; or (ii) in the case of
any expense advancement under Section 1(b), within thirty (30) days after such
advancement request, then Indemnitee may, at any time thereafter, bring suit

 

2



--------------------------------------------------------------------------------

against the Partnership to recover the unpaid amount of such loss or expense.
The Partnership will bear the burden to show that indemnification or advancement
of such losses or expenses are not required under this Agreement. Indemnitee is
also entitled to recover the expenses incurred to prosecute such claim to the
extent he or she is successful in establishing his or her right to
indemnification or to the advancement of such loss or expense.

(d) If Indemnitee is entitled to indemnification by the Partnership hereunder
for a portion of any losses or expenses in respect of a proceeding for which
indemnity is provided under Section 1(a), but not for the total amount of such
losses or expenses, the Partnership shall nevertheless indemnify Indemnitee for
the portion of such losses or expenses to which Indemnitee is entitled.

(e) Notwithstanding anything in this Agreement to the contrary, the Partnership
shall not be obligated to: (i) indemnify Indemnitee for losses or expenses (or
advance expenses to Indemnitee) with respect to proceedings initiated by
Indemnitee, including any proceedings against the Companies or its directors,
managers, officers, employees, or other indemnitees and not by way of defense
except for: (A) proceedings initiated by Indemnitee to enforce Indemnitee’s
rights under this Agreement (unless a court of competent jurisdiction determines
that any of the material assertions made by Indemnitee in such proceeding are
not made in good faith or are frivolous), or (B) proceedings either Company has
joined in as a plaintiff or aggrieved party (in each case, in a manner in which
such Company’s position in such proceedings is aligned with Indemnitee’s, as
reasonably determined by the General Partner) or proceedings the Board of
Directors of the General Partner has consented to either Company initiating;
(ii) indemnify Indemnitee for losses or expenses if a final decision by a court
of competent jurisdiction determines that such indemnification is prohibited by
applicable law; (iii) indemnify Indemnitee for the disgorgement of profits
arising from the purchase or sale by Indemnitee of securities of the Companies
in violation of Section 16(b) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), or any similar successor statute; (iv) indemnify
Indemnitee for losses or expenses (or advance expenses to Indemnitee) with
respect to Indemnitee’s reimbursement to the Companies of any bonus or other
incentive-based or equity-based compensation previously received by Indemnitee
or payment of any profits realized by Indemnitee from the sale of securities of
the Partnership, as required in each case under the Exchange Act (including any
such reimbursements under Section 304 of the Sarbanes-Oxley Act of 2002, as
amended (the “Sarbanes-Oxley Act”), in connection with an accounting restatement
of the Partnership or the payment to the Partnership of profits arising from the
purchase or sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act); or (v) indemnify Indemnitee under this Agreement or
otherwise if there has been a final and non-appealable judgment entered by a
court of competent jurisdiction determining that, in respect of the matter for
which Indemnitee is seeking indemnification, Indemnitee acted in bad faith or
engaged in fraud, willful misconduct, or in the case of a criminal matter, acted
with knowledge that Indemnitee’s conduct was unlawful.

 

2.

Maintenance of Insurance.

(a) Subject only to the provisions of Section 2(b) hereof, so long as Indemnitee
serves as a director of the General Partner (or shall continue at the request of
the Companies to serve as a manager, managing member, general partner, director,
officer, fiduciary, trustee, or agent of any other entity, organization, or
person of any nature, including service with respect to employee

 

3



--------------------------------------------------------------------------------

benefit plans) and thereafter so long as Indemnitee may be subject to any
possible proceeding because Indemnitee served in any such capacity or by reason
of an action or inaction by Indemnitee in any such capacity, the Companies will
maintain in effect for the benefit of Indemnitee one or more valid, binding, and
enforceable policies of directors’ and officers’ liability insurance (the “D & O
Insurance”) providing coverage comparable to that provided by similarly situated
companies. If the Companies have such insurance in effect at the time it
receives from Indemnitee any notice of the commencement of a proceeding or other
claim, the Companies shall give prompt notice of the commencement of such
proceeding or other claim to the insurers in accordance with the procedures set
forth in the policy.

(b) The Companies are not required to maintain said policy or policies of D & O
Insurance in effect if the Board of Directors of the General Partner determines
that (i) the premium cost for such insurance is substantially disproportionate
to the amount of coverage; (ii) the coverage provided by such insurance is so
limited by exclusions that there is insufficient benefit from such insurance; or
(iii) said insurance is not otherwise reasonably available; provided, however,
that in the event the then Board of Directors of the General Partner makes such
a judgment, the Companies shall purchase and maintain in force a policy or
policies of D & O Insurance in the amount and with such coverage comparable to
that provided by similarly situated companies.

 

3.

Continuation of Indemnity.

The obligations of the Companies under this Agreement apply to any and all
proceedings made or occurring after the date of this Agreement regardless of
when the facts upon which such proceedings are based occurred, including times
before the date hereof. All agreements and obligations of the Companies
contained in this Agreement shall continue during the period Indemnitee is a
director of the General Partner (or is serving at the request of either Company
as a manager, managing member, general partner, director, officer, fiduciary, or
trustee, or agent of any other entity, organization, or person of any nature,
including service with respect to employee benefit plans) and shall continue as
to an Indemnitee who has ceased to serve in such capacity and inure to the
benefit of the heirs, successors, assigns, and administrators of Indemnitee.

 

4.

Contribution.

If the full indemnification provided in Section 1 is not paid to an Indemnitee
because such indemnification is prohibited by law, then in respect of any actual
or threatened proceeding in which either Company is jointly liable with
Indemnitee (or would be if joined in such proceeding) the Partnership shall
contribute to the amount of expenses incurred by Indemnitee for which
indemnification is not available in such proportion as is appropriate to
reflect: (i) the relative benefits received by the Companies, on the one hand,
and Indemnitee, on the other hand, from the transaction from which such
proceeding arose; and (ii) the relative fault of the Companies, on the one hand,
and of Indemnitee, on the other hand, in connection with the events that
resulted in such expenses, as well as any other relevant equitable
considerations. The relative fault of the Companies (which shall be deemed to
include the Companies’ other directors, managers, officers, and employees), on
the one hand, and of Indemnitee, on the other hand, shall be determined by
reference to, among other things, the parties’ relative intent, knowledge,
access to information, and opportunity to correct or prevent the circumstances
resulting in such expenses. The Companies agree that it would not be just and
equitable if contribution pursuant to this Section 4 was determined by any
method of allocation which does not take account of the foregoing equitable
considerations.

 

4



--------------------------------------------------------------------------------

5.

Procedure for Indemnification.

(a) Notification and Defense of Claim. Indemnitee shall notify the Partnership
as soon as practicable after receipt by Indemnitee of actual knowledge of any
proceeding that may result in Indemnitee making an indemnification claim or
expense advancement claim under this Agreement. However, the failure of
Indemnitee to give timely notice will not relieve the Partnership’s obligations
hereunder except to the extent the Partnership can establish that such omission
to notify resulted in actual material prejudice to the Partnership. With respect
to any proceeding as to which Indemnitee has provided notice:

(i) The Partnership will be entitled to participate at its own expense.

(ii) Except as otherwise provided below, the Partnership may assume the defense
of any proceeding, with counsel reasonably acceptable to Indemnitee. If the
Partnership elects to assume the defense, then after notice to Indemnitee, the
Partnership will not be liable to Indemnitee under this Agreement for any
expenses subsequently incurred by Indemnitee in connection with the defense,
other than reasonable costs of investigation, including an investigation in
connection with determining whether there exists a conflict of interest of the
type described in Section 5(a)(ii)(B)(1), or as otherwise provided in this
Section 5. Indemnitee has the right to employ his or her counsel in any
proceeding, but the fees and expenses of such counsel (and any other expenses
incurred by or as a result of such counsel’s representation) incurred after the
Partnership notifies Indemnitee of its assumption of the defense will be at
Indemnitee’s sole expense. The Partnership, however, will bear Indemnitee’s
expenses associated with Indemnitee’s separate counsel that are incurred after
the Partnership notifies Indemnitee of its assumption of the defense if, and
only if: (A) the Partnership authorizes Indemnitee’s employment of counsel;
(B) Indemnitee reasonably determines that (1) there may be a conflict of
interest between the Partnership and Indemnitee in the conduct of any such
defense, or (2) there are material defenses available to Indemnitee in such
proceeding which are different than, or in addition to, those available to the
Partnership in such proceeding; or (C) the Partnership does not employ counsel
to assume the defense of such action within a reasonable time, and in any event
within thirty (30) days, after the Partnership’s election to assume the defense.
The Partnership may not assume the defense of any action, suit, or proceeding
brought by or on behalf of the Partnership or as to which Indemnitee makes the
determination described in Section 5(a)(ii)(B)(1).

(iii) The Partnership is not obligated to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any proceeding without the
Partnership’s prior written consent; provided, however, if a “change in control”
has occurred following the date hereof (as defined in this Section 5(a)(iii)),
the Partnership shall be liable for indemnification of Indemnitee (without
Indemnitee obtaining the Partnership’s written consent) for amounts paid in
settlement if a law firm or member of a law firm (chosen by either the Board of
Directors or the Secretary of the General Partner) that is experienced in
matters of corporation law, that neither presently performs nor, in the past two
(2) years or the two (2) years preceding the “change in control”, has performed,
services for the Companies, Indemnitee, or any other party to the

 

5



--------------------------------------------------------------------------------

proceeding giving rise to the claim for indemnification hereunder, and that does
not, under applicable standards of professional conduct, have a conflict of
interest in representing either the Partnership or Indemnitee hereunder
(“independent counsel”) provides written confirmation of its view that such
amounts are reasonable; provided, further, that such independent counsel
selection is subject to the procedures set forth in Section 5(a)(iv). The
Partnership may not settle any proceeding in any manner that would impose any
penalty or limitation on Indemnitee without Indemnitee’s prior written consent.
Neither the Partnership nor Indemnitee may unreasonably withhold their consent
to any proposed settlement. A “change in control” shall mean any one or more of
the following: (A) the consummation of any transaction (including a merger or
consolidation), the result of which is that any individual, partnership, joint
venture, corporation, trust, unincorporated organization, or any other entity
(other than each Company or the Sponsor Company (or affiliates thereof)) becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% or more of the capital stock (or comparable
equity securities) of either Company, measured by voting power rather than
number of shares, units, or the like or otherwise acquires the right to
designate a majority of the Board of Directors of the General Partner (measured
by voting power rather than number of directors); (B) the sale, transfer, or
other disposition of all or substantially all of the assets of either Company or
their subsidiaries on an aggregate basis; or (C) the adoption of a plan relating
to the liquidation or dissolution of either Company.

(iv) Notwithstanding the above, the Partnership shall give written notice to
Indemnitee, within ten (10) days after receipt by the Partnership of
Indemnitee’s request for indemnification, providing (A) the identity and address
of independent counsel so selected and (B) a written affirmation by independent
counsel so selected that it satisfies the requirements of the definition of
“independent counsel” in Section 5(a)(iii). Indemnitee may, within ten (10) days
after such written notice of selection shall have been given, deliver to the
Partnership a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that independent counsel so
selected does not meet the requirements of “independent counsel” as defined in
Section 5(a)(iii). If such written objection is made and substantiated,
independent counsel selected may not serve as independent counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. In the event of a timely written objection to a choice of
independent counsel, the Partnership shall have seven (7) days to make an
alternate selection of independent counsel and to give written notice of such
selection to Indemnitee, after which time Indemnitee shall have five (5) days to
make a written objection to such alternate selection. If, within thirty
(30) days after submission of Indemnitee’s request for indemnification pursuant
to Section 5(a), no independent counsel shall have been selected and not
objected to, the Partnership or Indemnitee may petition a court of suitable
jurisdiction for resolution of any objection that shall have been made by the
Partnership’s selection of independent counsel or for the appointment as
independent counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom an objection is
so resolved or the persons so appointed shall act as independent counsel under
Section 5(a)(iii). The Partnership shall pay any and all fees and expenses
reasonably incurred by such independent counsel in connection with acting
pursuant to Section 5(a)(iii), and the Partnership shall pay all fees and
expenses reasonably incurred incident to the procedures of this
Section 5(a)(iv), regardless of the manner in which such independent counsel was
selected or appointed.

 

6



--------------------------------------------------------------------------------

(b) Additional Indemnification Procedures. In addition to providing initial
notice of any proceeding in accordance with Section 5(a), Indemnitee shall
submit to the Partnership a written request for indemnification related to such
proceeding. Further, Indemnitee shall provide, upon request by the Partnership,
such documentation and information as is reasonably available to Indemnitee and
as is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Partnership shall provide indemnification to
Indemnitee insofar as the Partnership determines Indemnitee is entitled to
indemnification in accordance with the provisions under this Section 5(b).

(i) Mandatory Indemnification; Indemnification as a Witness. To the fullest
extent allowable by law, and if not prohibited pursuant to Section 1(e), the
Partnership shall indemnify Indemnitee against all losses and expenses relating
to any proceeding for which indemnity is sought under Section 1(a) to the extent
that (A) Indemnitee shall have been successful on the merits or otherwise in
defense of any such proceeding or in defense of any issue or matter therein,
including, without limitation, dismissal of any such proceeding without
prejudice; or (B) Indemnitee’s involvement in such proceeding is to prepare to
serve and serve as a witness, and not as a party, to such proceeding. The
Partnership acknowledges that a settlement or other disposition short of final
judgment may be successful on the merits or otherwise pursuant to this
Section 5(b)(i) if it permits a party to avoid expense, delay, distraction,
disruption, or uncertainty. In the event that any proceeding for which indemnity
is provided under Section 1(a) is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
proceeding with or without payment of money or other consideration), it shall be
presumed that Indemnitee has been successful on the merits or otherwise for
purposes of this Section 5(b)(i), and the Partnership shall have the burden of
proof to overcome such presumption.

(ii) Permissive Indemnification. In the event the provisions of Section 5(b)(i)
are inapplicable to any proceeding for which indemnity is sought under
Section 1(a), the Partnership shall indemnify Indemnitee against all losses and
expenses relating to any such proceeding to the extent that such indemnification
is not prohibited pursuant to Section 1(e), and a determination is made that, in
respect of the proceeding for which Indemnitee is seeking indemnification,
Indemnitee did not act in bad faith or engage in fraud or willful misconduct,
or, in the case of a criminal matter, Indemnitee did not act with knowledge that
Indemnitee’s conduct was unlawful. Such a determination shall be made by: (1) a
majority of the directors of the Board of Directors of the General Partner who
are not and were not parties to the proceeding in respect of which
indemnification is sought by Indemnitee (collectively, “disinterested
directors”) even if such disinterested directors constitute less than a quorum
of the Board of Directors of the General Partner; or (2) a committee of
disinterested directors designated by a majority vote of the disinterested
directors, even if such committee constitutes less than a quorum of the Board of
Directors of the General Partner; or (3) independent counsel engaged by the
General Partner, which independent counsel shall deliver its determination in a
written statement addressed to the Board of Directors of the General Partner,
with a copy delivered to Indemnitee.

(iii) Timeline for Determination of Permissive Indemnification. The Partnership
shall use its reasonable best efforts to ensure that the determination referred
to in Section 5(b)(ii) is made as promptly as practicable. If the determination
is not made within thirty (30) days after the later of (A) receipt by the
Partnership of the written request by Indemnitee provided to the Partnership in
accordance with Section 5(b) and (B) the selection of independent

 

7



--------------------------------------------------------------------------------

counsel contemplated in Section 5(a)(iv), which independent counsel must be
engaged within twenty (20) days following the written request by Indemnitee
provided to the Partnership in accordance with Section 5(b), then the
Partnership shall be deemed to have determined that, in respect of the
proceeding for which Indemnitee is seeking indemnification, Indemnitee did not
act in bad faith or engage in fraud or willful misconduct, or, in the case of a
criminal matter, Indemnitee did not act with knowledge that Indemnitee’s conduct
was unlawful. Notwithstanding anything in this Agreement to the contrary,
however, no determination as to entitlement of Indemnitee to indemnification
under this Agreement shall be required to be made prior to the final disposition
of any proceeding. If a determination is made pursuant to Section 5(b)(ii) or
this Section 5(b)(iii) that Indemnitee is entitled to indemnification, payment
to Indemnitee shall be made within thirty (30) days after such determination.

(iv) Presumptions related to Permissive Indemnification. In making any
determination referred to in Section 5(b)(ii), the person or persons making such
determination shall presume that Indemnitee has satisfied the applicable
standard of conduct and is entitled to indemnification, and the Partnership
shall have the burden of proof to overcome that presumption and establish that
Indemnitee is not so entitled. Indemnitee may challenge any such determination
adverse to Indemnitee. The termination of any proceeding to which Indemnitee is
a party by judgment, order, settlement, or conviction, or upon a plea of nolo
contendere or its equivalent, does not create a presumption that Indemnitee
failed to meet any standard of conduct required for indemnification hereunder,
but specific determinations, findings, or admissions will be given effect under
this Agreement.

 

6.

Undertaking to Repay Expenses.

If a court determines, by a final, non-appealable decision, that Indemnitee is
not entitled to, or the Partnership is not obligated to pay, any amounts paid by
the Partnership to Indemnitee under this Agreement, Indemnitee must repay the
Partnership those amounts so paid or advanced within thirty (30) days following
such determination. It is the intention of the parties hereto that, in the event
of payment to Indemnitee by the Partnership under this Agreement, the
Partnership shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, and Indemnitee agrees to execute all papers
required and take all action necessary to secure such rights to the Partnership,
including the execution of such documents necessary to enable the Partnership to
bring suit effectively to enforce such rights; provided, however, that the
Partnership (i) shall not have the right to be subrograted to Indemnitee’s
rights against a Sponsor Company (or affiliates thereof, excluding the Companies
and their subsidiaries) and (ii) shall not have the right to reimbursement from
a Sponsor Company (or affiliates thereof, excluding the Companies and their
subsidiaries), in each case, for any amounts that the Partnership pays for which
Indemnitee is entitled to indemnification hereunder.

 

7.

Reliance.

THE COMPANIES EXPRESSLY CONFIRM AND AGREE THAT THEY HAVE ENTERED INTO THIS
AGREEMENT AND ASSUMED THE OBLIGATIONS IMPOSED ON THEM HEREBY IN ORDER TO INDUCE
INDEMNITEE TO SERVE AS A DIRECTOR OF THE GENERAL PARTNER, AND THE COMPANIES
ACKNOWLEDGE THAT INDEMNITEE IS RELYING UPON THIS AGREEMENT IN SERVING AS A
DIRECTOR OF THE GENERAL PARTNER.

 

8



--------------------------------------------------------------------------------

8.

Notice.

Any notice to either Company shall be in writing and directed to Tallgrass
Energy, LP, 4200 W. 115th Street, Suite 350, Leawood, Kansas 66211, Attention:
Corporate Secretary (or such other address as either Company shall designate in
writing to Indemnitee). Any notice to Indemnitee shall be in writing and
directed to the address included on the signature page to this Agreement.
Notices are effective upon receipt.

 

9.

Severability.

If any provision of this Agreement is found to be invalid, illegal or
unenforceable for any reason whatsoever:

(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) will not be
affected or impaired in any way; and

(b) to the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) must be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable.

 

10.

Indemnification Under this Agreement Not Exclusive.

(a) The rights to indemnification and to the advancement of expenses provided by
this Agreement are in addition to and not exclusive of any other rights to which
Indemnitee may be entitled under any statute, any provision of the Company
Organizational Documents, or any other agreement, any vote of members or
directors, or otherwise, both as to action in Indemnitee’s official capacity and
as to action in another capacity while holding such office. To the extent that a
change in law (whether by statute or judicial decision) permits greater
indemnification under any statute, agreement, organizational document, or
governing document than would be afforded currently under this Agreement, it is
the intention of the parties hereto that Indemnitee enjoy the greater benefits
so afforded by such change.

(b) It is the intention of the parties hereto in entering into this Agreement
that the insurers under any D & O Insurance policy will be obligated to pay any
claims by Indemnitee that are covered by such policy. However, the obligations
of the insurers to either Company or Indemnitee shall not be deemed reduced or
impaired in any respect by virtue of the provisions of this Agreement.

(c) Notwithstanding the foregoing: (i) the Partnership hereby agrees that it is
the indemnitor of first resort under this Agreement and under any other
indemnification agreement providing indemnification to Indemnitee by the Sponsor
Companies (i.e., the Partnership’s

 

9



--------------------------------------------------------------------------------

obligations to Indemnitee under this Agreement or any other agreement or
undertaking to provide advancement and/or indemnification to Indemnitee are
primary and any obligation of the Sponsor Companies to provide advancement or
indemnification for the same expenses, liabilities, judgments, penalties, fines
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement) or
incurred by Indemnitee are secondary), and (ii) if a Sponsor Company pays or
causes to be paid (other than pursuant to this Agreement), for any reason, any
amounts for which Indemnitee is entitled to indemnification hereunder or under
any other indemnification agreement to which a Company is a party (whether
pursuant to contract, by-laws or charter) (the “Indemnifiable Amounts”), then
(x) the Sponsor Company shall be fully subrogated to all rights of Indemnitee
with respect to the Indemnifiable Amounts actually paid by the Sponsor Company
and (y) the Partnership shall fully indemnify, reimburse and hold harmless the
Sponsor Company for the Indemnifiable Amounts actually paid by the Sponsor
Company. The Sponsor Companies are express third party beneficiary of this
Agreement, are entitled to rely upon this Agreement, and may seek to
specifically enforce either Company’s obligations hereunder (including but not
limited to the obligations specified in this Paragraph) as though a party
hereunder.

 

11.

Miscellaneous.

(a) This Agreement is personal to Indemnitee and Indemnitee’s rights or
obligations hereunder may not be assigned by Indemnitee without the Companies’
prior written consent. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware without giving effect to its
principles of conflicts of law. The Companies and Indemnitee hereby irrevocably
and unconditionally: (i) agree that any proceeding arising out of or in
connection with this Agreement shall be brought only in Delaware state or
federal court and not in any other state or federal court in the United States,
(ii) consent to submit to the exclusive jurisdiction of the federal and state
courts in the State of Delaware for purposes of any proceeding arising out of or
in connection with this Agreement, (iii) agree that service of any process,
summons, notice, or document sent in accordance with Section 8 will be effective
service of process in connection with any such proceeding against such party
with the same legal force and validity as if served upon such party personally
within the State of Delaware, and (iv) waive, and agree not to plead or make,
any claim that the relevant Delaware court lacks venue or that any such action
or proceeding brought in the relevant Delaware court has been brought in an
improper or inconvenient forum.

(b) This Agreement is binding upon Indemnitee and upon the Companies, their
respective successors and assigns, and inures to the benefit of Indemnitee and
his or her heirs, executors, personal representatives, and assigns, and to the
benefit of the Companies, its successors and assigns. If either Company merges
or consolidates with another entity, organization, or person, or sells, leases,
transfers, or otherwise disposes of all or substantially all of its assets to
another entity, organization, or person (in one transaction or series of
transactions), (i) such Company shall cause the successor in the merger or
consolidation or the transferee of the assets that is receiving the greatest
portion of the assets or earning power transferred pursuant to the transfer of
the assets, to assume all of such Company’s obligations under and agree to
perform this Agreement either by operation of law or by agreement in form and
substance satisfactory to Indemnitee, and (ii) the term “Company” whenever used
in this Agreement shall thereafter mean and include any such successor or
transferee.

 

10



--------------------------------------------------------------------------------

(c) As used in this Agreement, no matter adjudicated by a court order will be
“determined” or “ultimately determined,” and no matter will be a “final
disposition” unless and until (i) the time to appeal, petition for writ of
certiorari, or otherwise seek further review or to move for reargument,
rehearing, or reconsideration of the order has expired and no appeal, petition
for writ of certiorari, or other review, or proceedings for reargument,
rehearing, or reconsideration are pending, or (ii) if an appeal, petition for
writ of certiorari, or other request for review or reargument, rehearing, or
reconsideration thereof is allowed and has been sought, such order has been
affirmed by the highest court to which such order was appealed or review thereof
has been denied by the highest court from which a writ of certiorari, or other
request for review or reargument, rehearing, or reconsideration was sought, and
the time to take any further appeal, to petition for writ of certiorari, or to
otherwise seek review, or to move for reargument, rehearing, or reconsideration
has expired.

(d) Except as provided below, no amendment, modification, termination, or
cancellation of this Agreement is effective unless in writing and signed by the
parties hereto. However, the Companies may amend this Agreement from time to
time without Indemnitee’s consent to the extent the Companies determines that it
is necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder.
Amendments under this Section 11(d) may result in a reduction of benefits
provided hereunder and/or other unfavorable changes to Indemnitee. Any reduction
in benefits or other changes that are unfavorable to Indemnitee will only be
those required to comply with Section 409A of the Code and the regulations
promulgated thereunder.

(e) This Agreement provides for the indemnification of, and/or purchase of
insurance policies providing for payments of, expenses, and damages incurred
with respect to bona fide claims against Indemnitee, as a service provider, and
the Companies, as the service recipient, in accordance with Treas. Reg.
Section 1.409A-1(b)(10). This Agreement does not provide for the deferral of
compensation. This Agreement must be construed consistently, and limited in
accordance with, the provisions of such regulation.

(f) This Agreement supersedes any prior written indemnification agreement
entered into between Indemnitee and the Companies.

 

12.

Other Agreements.

The terms of this Agreement shall be at least favorable to Indemnitee as any
agreement or arrangement of any Company in any way related to the subject matter
covered herein with any other officer or director of the General Partner in
effect on the date hereof and from time to time hereafter, and the General
Partner shall not, and shall cause its direct and indirect subsidiaries to not,
enter into, amend, modify, waive or in any other way become bound by any
agreement or arrangement that is not consistent with such requirement.

[Signature Page Follows.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
day and year first above written.

 

TALLGRASS ENERGY GP, LLC

By:    

Name:   Title:  

 

TALLGRASS ENERGY, LP

By:      

Tallgrass Energy GP, LLC

its general partner

By:    

Name:   Title:  

 

INDEMNITEE

 

Name:   [•] Address:   [•]   [•]   [•]

 

INDEMNITY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

Agreed and Acknowledged:

 

BLACKSTONE INFRASTRUCTURE

ASSOCIATES, L.P.

By:    

Name:   Title:  

 

INDEMNITY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

Agreed and Acknowledged:

 

JASMINE VENTURES PTE. LTD.

By:    

Name:       Alex Greenbaum Title:   Authorized Person

 

INDEMNITY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

Agreed and Acknowledged:

 

ENAGÁS, S.A.

By:    

Name:   Title:  

 

INDEMNITY AGREEMENT

SIGNATURE PAGE